IN THE COURT OF APPEALS OF NORTH CAROLINA

                                2022-NCCOA-681

                                No. COA17-386-3

                              Filed 18 October 2022

Craven County, No. 03 CRS 53794

STATE OF NORTH CAROLINA

            v.

THOMAS EARL GRIFFIN, Defendant.


      Appeal by Defendant from order entered 1 September 2016 by Judge Benjamin

G. Alford in Craven County Superior Court. Heard in the Court of Appeals 19

September 2017 and opinion filed 7 August 2018. Remanded to this Court by order

of the North Carolina Supreme Court for further consideration in light of State v.

Grady, 372 N.C. 509, 831 S.E.2d 542 (2019). Heard in this Court on remand on 8

January 2020 and opinion filed 18 February 2020. Remanded to this Court by order

of the North Carolina Supreme Court on 14 December 2021 for reconsideration in

light of State v. Hilton, 378 N.C. 692, 2021-NCSC-115, State v. Strudwick, 379 N.C.

94, 2021-NCSC-127, and 2021 N.C. Sess. Laws. ch. 138, § 18. Heard in the Court of

Appeals on remand.


      Attorney General Joshua H. Stein, by Special Deputy Attorney General Joseph
      Finarelli, for the State.

      Appellate Defender Glenn Gerding, by Assistant Appellate Defender James R.
      Grant, for Defendant-Appellant.
                                         STATE V. GRIFFIN

                                          2022-NCCOA-681

                                         Opinion of the Court



           INMAN, Judge.


¶1         In this decision, we address, for the third time, whether the imposition of

     satellite-based monitoring (“SBM”) for a term of thirty years violates Defendant

     Thomas Earl Griffin’s rights under the Fourth Amendment to the United States

     Constitution. After careful review, and in light of State v. Hilton, 378 N.C. 692, 2021-

     NCSC-115, State v. Strudwick, 379 N.C. 94, 2021-NCSC-127, and the North Carolina

     General Assembly’s revisions to the SBM program, 2021 N.C. Sess. Laws ch. 138, §

     18, we affirm the trial court’s SBM order.

                     I.   FACTUAL AND PROCEDURAL HISTORY

     A. Defendant’s Conviction, SBM Order, and Initial Appeal

¶2         This Court summarized the pertinent underlying facts in our earlier decisions,

     State v. Griffin, 260 N.C. App. 629, 629-33, 818 S.E.2d 336, 337-39 (2018) (“Griffin

     I”), and State v. Griffin, 270 N.C. App. 98, 99-101, 840 S.E.2d 267, 269-70 (2020)

     (“Griffin II”). Per our recitation of the facts in those opinions:

                  In 2004, Defendant entered an Alford plea to one count of
                  first-degree sex offense with a child. Griffin I, 260 N.C.
                  App. at 629–33, 818 S.E.2d at 337. At sentencing,
                  Defendant admitted to the digital and penile penetration
                  of his girlfriend’s minor daughter over the course of three
                  years. Id. at 630–31, 818 S.E.2d at 338. The trial court
                  sentenced Defendant to imprisonment for 144 to 182
                  months and recommended the completion of SOAR, a sex
                  offender treatment program. Id.

                  Eleven years after his conviction, in 2015, Defendant was
                     STATE V. GRIFFIN

                      2022-NCCOA-681

                     Opinion of the Court



released from prison on a five-year term of post-release
supervision. Id. Three months later, the State sought
SBM of Defendant under N.C. Gen. Stat. § 14-208.40(a)(2),
as he had been sentenced for a reportable sex offense as
defined by N.C. Gen. Stat. § 14-208.6(4) and therefore could
be subject to SBM if ordered by a court. Id.

Defendant appeared before the trial court at a “bring-back”
hearing in August 2016, where a “Revised STATIC-99
Coding Form” (“Static-99”), prepared by the Division of
Adult Correction and Juvenile Justice and designed to
estimate the probability of recidivism, was entered into
evidence. Id. According to the Static-99, Defendant
presented a “moderate-low” risk, the second lowest of four
possible categories. Id.

The State called Defendant’s parole officer as a witness,
who testified that Defendant failed to complete the SOAR
program but had not violated any terms of his post-release
supervision. Id. The officer also described the physical
characteristics and operation of the SBM device. Id. The
State did not introduce any evidence regarding how it
would use the SBM data or whether SBM would be
effective in protecting the public from potential recidivism
by Defendant. Id.

After taking the matter under advisement, the trial court
entered a written order imposing SBM on Defendant for
thirty years. Id. at 630–33, 818 S.E.2d at 338-39. That
order included the following findings of fact and conclusion
of law:

      1. The defendant failed to participate in and[/]or
      complete the SOAR program.

      2. The defendant took advantage of the victim’s
      young age and vulnerability: the victim was 11 years
      old [while] the defendant was 29 years old.

      3. The defendant took advantage of a position of
                                        STATE V. GRIFFIN

                                         2022-NCCOA-681

                                        Opinion of the Court



                         trust; the defendant was the live-in boyfriend of the
                         victim’s mother. The family had resided together for
                         at least four years and [defendant] had a child with
                         the victim's mother.

                         4. Sexual abuse occurred over a three year period of
                         time.

                         The court has weighed the Fourth Amendment right
                         of the defendant to be free from unreasonable
                         searches and seizures with the publics [sic] right to
                         be protected from sex offenders and the court
                         concludes that the publics [sic] right of protection
                         outweighs the “de minimis” intrusion upon the
                         defendant’s Fourth Amendment rights.

                  Id. at 631–32, 818 S.E.2d at 339.

     Griffin II, 270 N.C. App. at 99-101, 840 S.E.2d at 269-70.

¶3         The above facts, coupled with this Court’s then-binding decision in State v.

     Grady, 259 N.C. App. 664, 817 S.E.2d 18 (2018) (“Grady II”), led us to reverse the

     SBM order in Griffin I “because the State failed to present any evidence that SBM is

     effective to protect the public from sex offenders.” 260 N.C. App. at 637, 818 S.E.2d

     at 342.

     B. Grady III and Griffin II

¶4         The State appealed our decision in Griffin I and, while that appeal was

     pending, our Supreme Court modified and affirmed Grady II in State v. Grady, 372

     N.C. 509, 831 S.E.2d 542 (2019) (“Grady III”). Grady III applied a three-factor totality

     of the circumstances test to determine the reasonableness of lifetime SBM and held
                                        STATE V. GRIFFIN

                                         2022-NCCOA-681

                                        Opinion of the Court



     that lifetime SBM under the statutes then in effect was unconstitutional as to all

     offenders who were not subject to probation and were enrolled in SBM solely on the

     basis of recidivism. 372 N.C. at 511, 831 S.E.2d at 546-47. The State’s appeal of

     Griffin I was subsequently dismissed, and our Supreme Court remanded the matter

     to this Court for reconsideration in light of Grady III. State v. Griffin, 372 N.C. 723,

     839 S.E.2d 841 (2019).

¶5         On remand, we recognized that because Defendant did not receive lifetime

     SBM as a result of any recidivist status, “Grady III does not compel the result we

     must reach in this case, [but] its reasonableness analysis does provide us with a

     roadmap to get there.” Griffin II, 270 N.C. App. at 106, 840 S.E.2d at 273. Our

     application of Grady III’s Fourth Amendment analysis to the particular facts of

     Defendant’s case led us to again hold that the SBM order failed to pass constitutional

     muster under the totality of the circumstances. Id. at 110, 840 S.E.2d at 276.

     C. Hilton, Strudwick, and Legislative Changes to SBM

¶6         The State appealed our decision once more, and, as in the appeal of Griffin I,

     the SBM landscape shifted while the matter was pending before the Supreme Court.

     First came Hilton, in which our Supreme Court declined to extend Grady III to other

     categories of defendants and held that the imposition of lifetime SBM on aggravated

     offenders was constitutional. Hilton, ¶ 36; see also State v. Carter, 2022-NCCOA-262,

     ¶ 18 (recognizing that “our Supreme Court narrowly construed Grady III’s holding”
                                        STATE V. GRIFFIN

                                         2022-NCCOA-681

                                        Opinion of the Court



     in Hilton). Then our Supreme Court decided Strudwick, which reaffirmed the narrow

     application of Grady III to hold that, under the three-step reasonableness inquiry

     “enunciated in Grady III [ ] and further developed in Hilton,” Strudwick, ¶ 20, lifetime

     SBM was constitutional for another aggravated offender, id. ¶ 28.

¶7         As elsewhere recognized by this Court, Strudwick also announced two other

     important points of law:

                  First, the Supreme Court clarified the reasonableness
                  determination takes place in the present, not the future.

                  ....

                  The second relevant additional aspect of Strudwick is its
                  discussion on how to reevaluate SBM orders as time moves
                  forward and circumstances change. Strudwick, ¶¶ 15–17.
                  Strudwick indicates a defendant could file a petition under
                  Rule 60 of the North Carolina Rules of Civil Procedure on
                  the grounds “it is no longer equitable that the judgment
                  should have prospective application” or “[a]ny other reason
                  justifying relief from the operation of the judgment.” Id., ¶
                  16 (quoting N.C. Gen. Stat. § 1-1A, Rule 60(b)(5)–(6)
                  (2019)); see also id., ¶ 17 (further explaining how sub-
                  sections (5) and (6) could provide paths to relief). The
                  Supreme Court also noted a defendant could file a petition
                  under North Carolina General Statute § 14-208.43 (2019).
                  Strudwick, ¶ 15.

     State v. Anthony, 2022-NCCOA-414, ¶¶ 17-18.

¶8         The General Assembly also made substantial revisions to our SBM statutes

     while the State’s appeal of Griffin II was pending. Under the statutes now in effect,

     “[a]n offender who was ordered prior to December 1, 2021, to enroll in [SBM] for a
                                          STATE V. GRIFFIN

                                              2022-NCCOA-681

                                         Opinion of the Court



       period longer than 10 years may file a petition for termination or modification of the

       monitoring requirement with the superior court in the county where the conviction

       occurred.” N.C. Gen. Stat. § 14-208.46(a) (2021). Then, “[i]f the petitioner has not

       been enrolled in the [SBM] program for at least 10 years, the court shall order the

       petitioner to remain enrolled in the [SBM] program for a total of 10 years.” Id. § 14-

       208.46(d). Alternatively, “[i]f the petitioner has been enrolled in the [SBM] program

       for more than 10 years, the court shall order the petitioner’s requirement to enroll in

       the [SBM] program be terminated.” Id. § 14-208.46(e). In short, “[c]ombined with a

       change setting a ten-year maximum on new SBM enrollments, the statutory system

       now limits SBM to ten years for all offenders.” Anthony, ¶ 19 (citations omitted).

¶9           On 14 December 2021, our Supreme Court again declined to take the State’s

       appeal of Griffin II on the merits and, instead, remanded the matter to this Court for

       reconsideration in light of Hilton, Strudwick, and the General Assembly’s changes to

       the SBM statutes. State v. Griffin, 379 N.C. 671, 865 S.E.2d 849.

                                        II.     ANALYSIS

¶ 10         Consistent with the Supreme Court’s order, we now consider Defendant’s

       challenge to the constitutionality of the trial court’s order imposing SBM for a term

       of thirty years in light of Hilton, Strudwick, and the revised SBM statutes. We also

       have the benefit of this Court’s recent decisions in Carter and Anthony, which

       undertook the same effort in the context of aggravated offenders subject to lifetime
                                         STATE V. GRIFFIN

                                          2022-NCCOA-681

                                         Opinion of the Court



       SBM. Recognizing that Defendant is neither a recidivist nor an aggravated offender

       and is subject to SBM for a term of years rather than life, we nonetheless hold that,

       in light of the foregoing legal developments, including binding precedent, the SBM

       order imposed by the trial court is constitutionally reasonable under the totality of

       the circumstances.

       A. Standards of Review

¶ 11         The standards of review to be applied in this case are well-settled: “Reviewing

       a trial court order, we consider whether the trial judge’s underlying findings of fact

       are supported by competent evidence, . . . and whether those factual findings in turn

       support the judge’s ultimate conclusions of law.         We review a trial court’s

       determination that SBM is reasonable de novo.” Carter, ¶ 14 (quotation marks and

       citation omitted); see also Griffin I, 260 N.C. App. at 633, 818 S.E.2d at 339-40.

       Unchallenged findings of fact are binding on appeal. Strudwick, ¶ 24.

       B. Reasonableness under the Totality of the Circumstances

¶ 12         Whether the trial court’s SBM order is constitutional hinges on the same three-

       part reasonableness analysis employed in Grady III, “further developed in Hilton,”

       and applied in Strudwick. Id. ¶ 20. Under that test, we consider: “(1) the legitimacy

       of the State’s interest; (2) the scope of Defendant’s privacy interests; and (3) the

       intrusion imposed by SBM.” Anthony, ¶ 33 (citing Hilton, ¶¶ 19, 29, 32). We then

       weigh those factors under the totality of the circumstances to discern whether the
                                           STATE V. GRIFFIN

                                            2022-NCCOA-681

                                           Opinion of the Court



       SBM order imposed by the trial court is reasonable under the Fourth Amendment.

       Id.

             1. State’s Interests

¶ 13            Our precedents have recognized numerous state interests served by SBM,

       including “preventing and prosecuting future crimes committed by sex offenders.”

       Strudwick, ¶ 26. The legitimacy of those interests is beyond dispute. See Grady III,

       372 N.C. at 543, 831 S.E.2d at 568 (“[T]he State’s asserted interests here are without

       question legitimate.”); Hilton, ¶ 29 (“[T]he SBM program serves a legitimate

       government interest.”); Strudwick, ¶ 23 (“The purposes of the SBM program—to

       assist the State in both preventing and solving crime—are universally recognized as

       legitimate and compelling.” (citations omitted)).

¶ 14            We recognized these legitimate interests in Griffin II but held that, consistent

       with Grady III, those interests did not weigh in favor of SBM because the State “failed

       to carry its burden to produce evidence that the thirty-year term of SBM imposed in

       this case is effective to serve [those] legitimate interests.” 270 N.C. App. at 109, 840

       S.E.2d at 275. We now diverge from that holding in part because our Supreme Court

       made clear in Hilton and Strudwick that Grady III’s evidentiary analysis, like its

       ultimate holding, is strictly limited to the category of offenders addressed by that

       decision. See Hilton, ¶ 23 n.5 (“[O]ur analysis in [Grady III] has no bearing on cases

       where lifetime SBM is imposed on sexually violent offenders, aggravated offenders,
                                          STATE V. GRIFFIN

                                           2022-NCCOA-681

                                          Opinion of the Court



       or adult-child offenders.”); id. ¶ 28 (“Since we have recognized the efficacy of SBM in

       assisting with the apprehension of offenders and in deterring recidivism, there is no

       need for the State to prove SBM’s efficacy on an individualized basis.”); Strudwick, ¶

       20 (holding that because the defendant received SBM for an aggravated offense, “the

       holding of Grady III concerning the unconstitutionality of North Carolina’s lifetime

       SBM scheme as it applies to recidivists, including Grady III’s discussion concerning

       the State’s burden of proof as to the effect of lifetime SBM on reducing recidivism, is

       wholly inapplicable to the instant case.”). As the most recent precedents from our

       Supreme Court concerning the constitutionality of SBM, we are bound to follow

       Hilton’s and Strudwick’s unambiguous limitation of Grady III’s efficacy analysis to

       recidivists alone.

¶ 15         Notwithstanding the absence of direct efficacy evidence presented to the trial

       court in this case, SBM’s ability to deter and assist in solving crimes is otherwise

       established by: (1) legislative enactment, see Strudwick, ¶ 26 (discussing legislative

       findings in support of SBM’s efficacy); (2) the fact that “location information from the

       monitor could be used to implicate the participant as a suspect if he was in the area

       of [a reported] sexual assault, or to eliminate him as a suspect if he was not in the

       area,” Hilton, ¶ 26; and (3) “by empirical data,” id. ¶ 28.

¶ 16         We further note that Defendant was convicted of sexually abusing a minor, and

       Hilton held that the State need not demonstrate efficacy before the trial court in part
                                          STATE V. GRIFFIN

                                           2022-NCCOA-681

                                          Opinion of the Court



       because “the General Assembly has clearly stated the purpose of North Carolina’s

       ‘Sex Offender and Public Protection Registration Programs’ is to proactively protect

       children and others from dangerous sex offenders.” Hilton, ¶ 22 (quoting N.C. Gen.

       Stat. § 14-208.5 (2019) (emphasis added)). Indeed, the Supreme Court in Hilton

       acknowledged that the General Assembly “enacted the SBM program . . . to further

       its paramount interest in protecting the public—especially children . . . . ‘The General

       Assembly also recognized . . . that the protection of sexually abused children is of

       great governmental interest.’ ” Id. ¶ 19 (quoting N.C. Gen. Stat. § 14-208.5 (2019)

       (cleaned up)). It also pointed out that this state interest was served by imposing SBM

       on “narrowly defined categories of sex offenders who present a significant enough

       threat of reoffending to ‘require[] the highest possible level of supervision and

       monitoring.’ ”   Id. ¶ 23 (quoting N.C. Gen. Stat. § 14-208.40(a) (2019)).        Here,

       Defendant was convicted of a sex crime against an 11-year-old and was found by the

       trial court to “require[] the highest possible level of supervision and monitoring.”

¶ 17         We are unconvinced by Defendant’s arguments that the record before us

       affirmatively disproves SBM’s efficacy. Defendant first contends that because his

       STATIC-99 showed he was a “Moderate-Low” risk to reoffend, any recidivist concerns

       are absent here. However, as the State points out, Defendant did not complete the

       SOAR program designed to reduce recidivism. The State further notes that the
                                             STATE V. GRIFFIN

                                              2022-NCCOA-681

                                             Opinion of the Court



       defendant in Strudwick fell into the same STATIC-99 risk category as Defendant,1

       and our Supreme Court held that the State’s interest in preventing recidivism was

       served by lifetime SBM in that case. Strudwick, ¶¶ 7, 26-28. We reject Defendant’s

       first argument for these reasons.

¶ 18          Defendant’s second argument against a favorable weighing of the State’s

       interest—that the particulars of his crime are unlikely to be repeated—fares no better

       than his first. We rejected an identical contention in Anthony:

                     Defendant misconstrues the nature of the State’s interest.
                     Defendant assumes the State’s interest is in preventing or
                     prosecuting the crime which triggered SBM (or a repeat of
                     the same scenario), but the State’s interest is broader. It
                     encompasses all potential future sex crimes. See, e.g.,
                     Hilton, ¶ 21 (defining interest as “protecting children and
                     others from sexual attacks” without limitation)
                     (quotations, citation, and alterations omitted). Thus, as
                     long as SBM could prevent or solve a future sex crime,
                     regardless of the exact facts of that scenario, the State’s


              1 We take judicial notice of the Court of Appeals and Supreme Court records in
       Strudwick for purposes of comparing Defendant’s STATIC-99 to the updated STATIC-99
       form reviewed in Strudwick. See Hilton, ¶ 26 (taking judicial notice of a finding of fact in
       Strudwick for purposes of its SBM analysis as another record of the Court); West v. G. D.
       Reddick, Inc., 302 N.C. 201, 203, 274 S.E.2d 221, 223 (1981) (taking judicial notice of facts in
       a Court of Appeals decision because both courts “constitute the appellate division of the
       General Court of Justice” and the judicially noted facts were “capable of demonstration by
       readily accessible sources of indisputable accuracy” and “important” to resolution of the
       appeal). Here, Defendant scored a “2,” in the “Moderate-Low” risk category, on his STATIC-
       99. The defendant in Strudwick scored a “3,” or “Average Risk,” on an updated STATIC-99.
       Under the older form, scores of 2 and 3 are deemed “Moderate-Low” risk, while the newer
       form in Strudwick groups scores of 1, 2, and 3 into the “Average Risk” category. The updated
       form in Strudwick did not alter the underlying formula for calculating risk scores. Thus,
       Defendant and the defendant in Strudwick fall into the same recidivism risk category
       regardless of which STATIC-99 form is used.
                                          STATE V. GRIFFIN

                                            2022-NCCOA-681

                                          Opinion of the Court



                    interest is served.

       Anthony, ¶ 38. Consistent with Anthony, and because Defendant’s arguments fail to

       undercut the State’s demonstrated and legitimate interest in preventing future sex

       crimes, we hold that those interests weigh in favor of SBM.

          2. Defendant’s Privacy Interests

¶ 19         The second reasonableness factor requires us to examine “the scope of

       Defendant’s privacy interest.” Id. ¶ 39. In Grady III, our Supreme Court held that

       recidivists enjoy “restored” privacy rights and liberty interests with exceptions for

       gun possession and the “provi[sion] [of] certain specific information and materials to

       the sex offender registry.” 372 N.C. at 534, 831 S.E.2d at 561. We followed that

       observation—as the most recent SBM analysis from our Supreme Court—in Griffin

       II to hold that Defendant’s privacy rights would be similarly restored after his term

       of post-release supervision. 270 N.C. App. at 107, 840 S.E.2d at 274.

¶ 20         However, Hilton and Strudwick have since signaled that such restoration is

       more limited for offenders who fall outside the recidivist category. See Strudwick, ¶

       21 (“[D]efendant’s expectation of privacy is duly diminished by virtue of his status as

       a convicted felon generally and as a convicted sex offender specifically.” (citing Hilton,

       ¶ 30)). Under these more recent precedents:

                    [I]t is constitutionally permissible for the State to treat a
                    sex offender differently than a member of the general
                    population as a result of the offender’s felony conviction for
                                             STATE V. GRIFFIN

                                              2022-NCCOA-681

                                             Opinion of the Court



                     a sex offense.         Hilton, 2021-NCSC-115, ¶ 30.
                     Concomitantly, a sex offender such as defendant possesses
                     a constitutionally permissible reduction in the offender’s
                     expectation of privacy in matters such as the imposition of
                     lifetime SBM.

       Id. ¶ 22. These decisions further reasoned that: (1) “individuals convicted of sex

       offenses may be permanently barred from certain occupations,” Hilton, ¶ 30; (2) sex

       offender registration extends beyond the term of post-release supervision; and (3)

       such registration imposes additional “limitations on [sex offenders’] movements and

       residency restrictions,” id. ¶ 31.2

¶ 21          To be sure, Defendant is not an aggravated offender and thus is not squarely

       within the category addressed by Hilton and Strudwick. But the particular facts of

       Defendant’s crime—involving an adult perpetrator and child victim—further suggest

       that he has a measurably diminished expectation of privacy more akin to aggravated

       offenders than not. For example, Hilton stated that Grady III’s analysis “has no

       bearing on cases where lifetime SBM is imposed on . . . adult-child offenders,” ¶ 23

       n.5, and placed particular emphasis on the geographic restrictions imposed by the sex

       offender registration program, id. ¶ 31. Many of those restrictions cited by Hilton are



              2 Defendant, unlike the aggravated offenders addressed in Strudwick and Hilton, is
       not subject lifetime sex offender registration; instead, he must register for thirty years with
       an opportunity to petition for removal after ten years. N.C. Gen. Stat. § 14-208.6A (2021).
       However, because this registration period neatly mirrors the current terms of Defendant’s
       enrollment in SBM for thirty years (with an ability to reduce the term to ten years by
       petitioning the trial court), this is ultimately a distinction without a difference.
                                          STATE V. GRIFFIN

                                           2022-NCCOA-681

                                          Opinion of the Court



       particularly focused on children. See N.C. Gen. Stat. §§ 14-208.18(a)(1)-(2) (2021)

       (prohibiting registered sex offenders from “the premises of any place primarily for the

       use, care, or supervision of minors” and 300 feet of same if located on premises “not

       intended primarily” for that use); id. §§ 14-208.16(a)(1)-(2) (prohibiting a sex offender

       registrant from knowingly residing at any location or structure “within 1,000 feet of

       any property line of a property on which any public or nonpublic school or child care

       center is located”). Given that (1) Defendant’s liberty and privacy interests are

       limited for the protection of children particularly, and (2) Defendant was convicted of

       sexually abusing a minor, we hold that his privacy rights are appreciably diminished

       for purposes of analyzing SBM’s reasonableness. Cf. Hilton, ¶ 19 (noting that the

       State’s SBM program was enacted to “protect[] the public—especially children”).

             3. Intrusiveness of SBM

¶ 22           The third and final factor we must consider is the degree of SBM’s intrusion

       into Defendant’s privacy interests. Id. ¶ 32. As with the other factors, our holding in

       Griffin II looked almost exclusively to Grady III in weighing this factor against a

       conclusion of reasonableness. 270 N.C. App. at 108, 840 S.E.2d at 274-75. Now, with

       the benefit of Hilton’s and Strudwick’s latest analyses of this issue and the General

       Assembly’s amendments to the SBM regime, we hold that Defendant’s thirty-year

       term of SBM works a relatively lesser intrusion than previously discussed in Griffin

       II.
                                           STATE V. GRIFFIN

                                            2022-NCCOA-681

                                           Opinion of the Court



¶ 23          Hilton and Strudwick are the most recent precedents describing the

       intrusiveness of SBM and, as Defendant acknowledges, they “appear[] far less

       concerned than the Grady III Court with the intrusiveness of SBM.”                  Hilton

       emphasized the distinction between SBM and other, more intrusive penalties

       available to the State. Hilton, ¶¶ 33-35. It further deemed the practical limitations

       of SBM—like the weight, size, and charging requirements of the monitoring device—

       “more inconvenient than intrusive.” Id. ¶ 32. Strudwick, for its part, emphasized the

       limited purposes for which the location data collected may be used, Strudwick, ¶ 23,

       and observed that there are several procedural mechanisms, including those

       contained in the General Assembly’s recent revisions to the SBM statutes, that allow

       for judicial review after SBM is imposed, id. ¶ 24. See also Hilton, ¶ 34. Thus, in

       both Hilton and Strudwick, our Supreme Court determined that SBM “constitutes a

       pervasive but tempered intrusion.” Strudwick, ¶ 25 (citing Hilton, ¶ 35).3

¶ 24          The record evidence in this case demonstrates that the physical device

       Defendant must wear under the SBM order is physically similar to that analyzed in

       Hilton and Strudwick; thus, it is “more inconvenient than intrusive” from a practical



              3  Defendant argues that neither Hilton nor Strudwick should guide our analysis on
       the basis that they purportedly failed to consider the scope of locational data captured and
       the intrusion into Defendant’s home. We rejected this same argument in Anthony, concluding
       that Hilton and Strudwick fully considered those facts in analyzing the privacy interests at
       stake. Anthony, ¶¶ 41-44. We decline to adopt Defendant’s reading of Hilton and Strudwick
       in light of our analysis in Anthony.
                                           STATE V. GRIFFIN

                                            2022-NCCOA-681

                                           Opinion of the Court



       perspective. Hilton, ¶ 32. As for the nature of the data collected, it is the same as

       that held to be “pervasive but tempered” in Strudwick. Strudwick, ¶ 25. Defendant

       also has the new benefit of the legislative changes to SBM that post-date Grady III

       and Griffin II; Defendant may petition the trial court to modify or terminate his

       enrollment, N.C. Gen. Stat. § 14-208.46(a), and the trial court must cap his term of

       SBM at ten years. Anthony, ¶ 19. These considerations, together with the mitigating

       fact that Defendant’s unmodified SBM enrollment is for a term of years rather than

       life, Griffin II, 270 N.C. App. at 108, 840 S.E.2d at 275, leads us to hold that the

       intrusion into Defendant’s diminished privacy interests is not so severe as to render

       it constitutionally unreasonable.

          4. SBM’s Reasonableness under the Totality of the Circumstances

¶ 25         The State has legitimate and demonstrated interests in protecting the public

       and children by preventing future sex crimes and solving those that do occur.

       Strudwick, ¶ 26; Hilton, ¶ 25. That interest is not outweighed in this case by SBM’s

       intrusion into Defendant’s diminished privacy expectations as an adult-child

       offender. As such, under the totality of the circumstances, we hold that the SBM

       order entered by the trial court is reasonable for purposes of the Fourth Amendment.

                                    III.     CONCLUSION

¶ 26         Following our Supreme Court’s most recent precedents in Hilton and

       Strudwick and based on recent legislative amendments effectively shortening
                                  STATE V. GRIFFIN

                                   2022-NCCOA-681

                                  Opinion of the Court



Defendant’s participation in SBM to ten years, we cannot agree with Defendant’s

argument that, considering the totality of the circumstances, his constitutional rights

have been violated. We affirm the trial court’s SBM order as a result.

      AFFIRMED.

      Judges CARPENTER and GORE concur.